DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Examiner has not discovered prior art which fully teaches the method recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Xu et al., (NPL: Noninvasive Transmural Electrophysiological Imaging Based on Minimization of Total-Variation Functional, 9/9/2014, IEEE), and Yang et al., (NPL: An Efficient ADMM Algorithm for Multidimensional Anisotropic Total Variation Regularization Problems, 2013), both of which were cited in the previous office action of 03/31/2022.  However, the combination does not fully teach the particularly recited method set forth in claim 1 for each of a plurality of target nodes among cardiac surface nodes on a cardiac surface mesh represented in the geometry data, selecting at least one reference node on the cardiac surface mesh among the cardiac surface nodes neighboring the target node, calculating distances along the cardiac surface between the target node and each selected reference node, and normalizing elements of a set of differential operator matrices based on the calculated distances to provide normalized differential operator matrices; and iteratively computing reconstructed cardiac surface potentials based on the collected cardiac electrical data, the transfer matrix, and the normalized differential operator matrices, wherein the GTV-based electrogram reconstruction method performs the selecting, the calculating, and the normalizing using nodes only from among the cardiac surface nodes on the cardiac surface mesh.  Therefore, claim 1 is allowed.  Claims 2-10 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 11 is allowed for the reasons set forth above for claim 1.  Claims 12-15 each ultimately depend from claim 11, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 16 is allowed for the reasons set forth above for claim 1.  Claims 17-20 each ultimately depend from claim 16, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619